Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
The determination under review in this proceeding has been administratively reversed and all references thereto have been expunged from petitioner’s records. As petitioner is no longer aggrieved, the matter is dismissed as moot (see, Matter of Gonzalez v Jones, 115 AD2d 849, 850-851; see also, Matter of Rivera v Coughlin, 184 AD2d 933).
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.